Title: Enclosure: Draftt Power of Attorney from Thomas Jefferson to John Barnes for United States Stock Interest, 26 February 1817
From: Barnes, John
To: Jefferson, Thomas


            Know all Men, by these presents That I, Thomas Jefferson, of Monticello in Virginia do subsitute—and Appoint—John Barnes, of George Town in the Territory of Columbia my Attorney in Fact for the purpose of Receiving from the Treasury of the United States—all Sums of Interest, due or to become due on any public Stock standing in the Name of Thaddeus Kosciusko. Now of Soleure in Swiserland—for whom, I am in fact Attorney as per Copy thereof Deposited in the Treasury of the U States. Referance thereto, will fully Appear
            witness my hand & seal this   day of   1817.
            Seal
            Witness—
            
            Whether the above form—executed by Mr Jefferson & acknowledged by a Magistrate or Notarey—will admit JB. to receive the Int. Quarterly—if not. be pleased to Correct it. for JB. to forward it Agreable to Mr Jeffersons request—
            Geo Town 26 feby 1817
          